Citation Nr: 1527989	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

As an initial matter, the Board notes that in his March 2012 notice of disagreement, the Veteran indicated he filed his claim for service connection for coronary artery disease in August 2003 and questioned whether VA awarded him the earliest possible effective date.  VA actually received the Veteran's informal claim for entitlement to service connection for "heart trouble" on May 30, 2003, and the RO has assigned this effective date for the Veteran's now service-connected coronary artery disease.  As the effective date for the Veteran's heart disability complies with the code and regulations governing effective dates for original claims, no further action is necessary.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation purposes based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to a total rating for compensation purposes based upon individual unemployability.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for the following service-connected disabilities: coronary artery disease, rated as 60 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; diabetic nephropathy with hypertension, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and residuals of a mid-sternal scar, rated as noncompensable.  The combined schedular evaluation is 90 percent.  As the Veteran has one service-connected disability rated at 40 percent or higher, and as his combined rating for his service-connected disabilities is above 70 percent, the minimum schedular criteria for TDIU have been met.  38 C.F.R. § 4.16(a).

Since separating from service, the record reveals the Veteran worked primarily as a welder performing heavy labor.  He last worked in December 2008 and is receiving Social Security Disability.  He did not attend college and he has never worked in an office setting.

In October 2008, the Veteran's private cardiologist, B. C., M.D., reported that the Veteran was free of angina and that his dyslipidemia was under better control than it had been previously.  A cardiovascular examination revealed regular rate and rhythm without murmur, gallop, or rub.  An electrocardiogram (ECG) was negative for changes for ischemia. In April 2009, Dr. C. noted the Veteran did not report angina.  Cardiovascular examination revealed regular rate and rhythm without murmur, gallop, or rub.  An ECG revealed sinus bradycardia with a rate of 59 beats per minute, normal axis intervals, QRS 102 millisecond, P wave in VI and VII, and otherwise normal ST segments.

An April 2009 Social Security Administration physical residual functional capacity assessment documented primary diagnoses of chronic obstructive pulmonary disease and atherosclerotic heart disease; secondary diagnoses of hypertension and diabetes mellitus; and other alleged impairments of lumbar disc disease and gastroesophageal reflux disease.

An August 2009 letter from the Veteran's wife gave a thorough account of his PTSD symptoms and how these symptoms affected him on a daily basis.  She reported that he was very sarcastic when he spoke to others, found it hard to trust others, didn't make friends, had very little patience, and was easily aggravated.  The Veteran's adult children distanced themselves from him due to the fact that he treated them as if they were still young children and found it necessary to reprimand them in front of others.  The Veteran's sisters and brother also distanced themselves from him.  The Veteran's wife described his memory as "very bad" and indicated that he didn't remember things she told him five minutes prior; when she reminded him of things, he became agitated.  She also reported that he no longer worked.

At an October 2009 appointment with R. T., M.D., the Veteran reported his blood sugar was becoming more difficult to control.

In April 2010, the Veteran underwent a comprehensive VA examination to assess the effects of his diabetes mellitus and disabilities associated with diabetes mellitus.  The examiner found the Veteran's diabetes mellitus was progressively worse since its onset and required him to seek diabetic care two to three times a month.  The Veteran experienced decreased sensory vibration in his bot feet due to diabetic peripheral neuropathy.  The examiner documented that the Veteran's diabetes was "poorly controlled."

At an April 2010 VA cardiovascular examination, the examiner noted the Veteran's coronary artery disease was progressively worse since its onset in 1998.  The examiner reported dyspnea on moderate exertion and indicated that continuous medication was required to for his heart disease and to control his hypertension.  The examiner documented that the Veteran's heart conditions had a moderate effect on his chores, shopping, exercise, sports, and recreation, yet found there was no effect on the Veteran's usual occupation.  

In his June 2010 formal claim, the Veteran reported he last worked as a welder in a shipyard and that he became too disabled to work in December 2008.  He indicated his PTSD, heart disability, diabetes mellitus, and disabilities associated with diabetes mellitus, peripheral neuropathy of the lower extremities and diabetic nephropathy with hypertension, rendered him unable to work.  He reported that he could not sleep, remained chronically fatigued, and was unable to control his blood sugar.  He was scared to do anything that would increase his heart rate because he feared he would have a heart attack.

At an October 2011 VA PTSD examination, the examiner diagnosed PTSD and depressive disorder, not otherwise specified.  The Veteran reported that he remained married to his second wife and recently resumed communication with his sons.  He also reported conflicts with his wife due to his irritability and hypervigilance.  He had one friend that he did not see often and he participated in limited social activities.  The Veteran exhibited a depressed mood and reported chronic sleep impairment, as well as disturbances of motivation and mood.  The examiner found that there was "some" occupational impairment, such as conflict with those the Veteran supervised, but that his PTSD did not appear to create significant difficulty in his ability to function at work and that his symptoms did "not appear to be at a level of severity to render him unemployable."  At an October 2011 VA audiological examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus and found the Veteran's hearing difficulties "should not preclude employability in most work environments."  In November 2011, without the benefit of a cardiovascular examination, a VA examiner noted on a disability benefits questionnaire that the Veteran's diagnosed coronary artery disease did not preclude him from working.  The examiner opined that his heart disability "should not prevent him from securing or maintaining substantially gainful employment that is of a sedentary nature."  In a November 2011 VA medical opinion, an examiner also determined that the Veteran's diabetes mellitus, peripheral neuropathy, and residuals of a mid-sternal scar, "should not prevent him from securing or maintaining substantially gainful employment that is of a sedentary nature."

Although the Veteran was provided with a number of examinations and opinions in October 2011 and November 2011 in relation to his TDIU claim, the Board finds these examinations inadequate.  The examinations conducted were cursory in nature, and the opinions provided do not contain any supportive rationale or reasoning.  

In his March 2012 notice of disagreement, the Veteran alleged that while VA examiners found his service-connected disabilities individually did not preclude him from working in a sedentary environment, the examiners failed to consider the aggregate effect of his disabilities.  He indicated that his work history involved heavy labor, which he was no longer able to perform, that he did not have any office skills, could not sit for more than sixty minutes at a time, and did not get along with co-workers or supervisors.  He further reported that he was unable to sleep at night, was chronically fatigued, and that his multiple medications affected his mood.  He also stated he feared dying of a heart attack, which triggered PTSD symptoms, causing him to become tired and agitated.

At the Veteran's videoconference hearing before the Board in September 2014, he testified that his coronary artery disease and PTSD had significantly worsened in the past two and a half years.  He indicated he last worked as a welder, which was a stressful and strenuous job, and that there was no way he could ever work in an office environment where many people were working close together.  He also reported that his heart disability affected his stamina and breathing and that this disability was now worse because he now had atrial fibrillation which required use of a heart monitor.  Regarding his PTSD, the Veteran indicated he was quick tempered.  Although he took medication which aided in controlling his temper and impulses, the medication made him feel drowsy and unmotivated.  Peripheral neuropathy of his bilateral lower extremities caused his legs to become numb and affected his ability to sit or stand for long periods of time.  While the Veteran acknowledged he ceased working in December 2008 due to his back problems, his representative noted that his back disability was just an additional ailment and that his nine service-connected disabilities were the reason he stopped working.

Based on the above evidence of record, the Board finds that the Veteran is entitled to TDIU.  The examiners opined that the Veteran's disabilities, standing alone, did not preclude him from obtaining and maintaining substantially gainful employment.  However, the examinations and opinions were perfunctory at best, and when looking at the effects of his service-connected disabilities in the aggregate, and considering the Veteran's past education and work experience, the Board finds the Veteran is not capable of obtaining and maintaining substantially gainful employment consistent with his education and experience.  While guided by VA examiners' opinions, the Board is the ultimate arbitrator on whether or not the Veteran is entitled to TDIU, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

As the Veteran reported, his most recent job as a welder consisted of intense physical labor and throughout his career his employment history has been in positions requiring physical exertion.  The Veteran's heart disability and peripheral neuropathy of the lower extremities preclude him from any strenuous physical work and even from standing for long periods of time.  Although he has not had a heart attack, he has indicated that whenever his heart rate increases, so does his anxiety and PTSD symptoms, and that his heart disorder in general has affected his stamina and breathing.  Not only is the Veteran incapable of performing physical work, but he is also unable to perform sedentary work.  The Veteran does not have a college education and has never worked in an office setting.  His lower extremity peripheral neuropathy limits his ability to sit for, at most, sixty minutes at a time, and he experiences chronic fatigue due to severe sleep impairment associated with his PTSD.  His PTSD has also interfered with his ability to work with others; he has a quick temper, becomes easily agitated, and is distrusting of others.  The Veteran's physical and mental limitations are not conducive to sedentary work and his educational and occupational experience have not prepared him for sedentary work.

Therefore, the Board finds the evidence weighs in favor of a finding that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities and that TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


